Case 2:19-cv-13429-PDB-DRG ECF No. 45 filed 01/28/20       PageID.1424    Page 1 of 3



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GENERAL MOTORS, LLC;
GENERAL MOTORS CO.,

        Plaintiffs                                 No. 2:19-cv-13429
                                                   Hon. Paul D. Borman
v.

FCA US LLC/ FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS
IACOBELLI; JEROME DURDEN;
MICHAEL BROWN,

     Defendants.
__________________________________

     PETITIONERS, DAVID DUMOUCHEL, DAMIEN DUMOUCHEL, AND
     BUTZEL LONG PC’S, MOTION TO WITHDRAW AS COUNSEL FOR
                  DEFENDANT ALPHONS IACOBELLI
        Petitioners, David DuMouchel, Damien DuMouchel, and the law firm of

Butzel Long (together “Petitioners”), pursuant to E.D. Mich. L.R. 83.25, hereby seek

leave to withdraw as counsel for Defendant Alphons Iacobelli (“Defendant”) in the

above-captioned case based upon the following grounds:


     1. Defendant, to date, has been represented by Petitioners as well as Michael

Nedelman.


     2. Petitioners’ withdrawal will not delay or hinder this case or Defendant’s

defense.

                                         1
Case 2:19-cv-13429-PDB-DRG ECF No. 45 filed 01/28/20         PageID.1425   Page 2 of 3



   3. Defendant does not oppose the withdrawal of Petitioners as his counsel.


   4. A copy of the instant Motion has been served upon all counsel who have

appeared in this case via this Court’s electronic filing system.


      WHEREFORE, Petitioners respectfully request that this Honorable Court

grant the instant Motion providing that Petitioners may withdraw as counsel for

Defendant.

                                 Respectfully submitted,

                                 Butzel Long

                                 /s/ David F. DuMouchel
                                 DAVID F. DUMOUCHEL (P25658)
                                 DAMIEN P. DUMOUCHEL (P74188)
                                 Butzel Long
                                 41000 Woodward Avenue
                                 Bloomfield Hills, MI 48304
                                 (248) 258-1616
                                 dumouchd@butzel.com
                                 dumoucheld@butzel.com
Dated: January 28, 2020          Attorneys for Defendant Alphons Iacobelli

                          CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2020 I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification to counsel of record.


                                        /s/ David F. DuMouchel
                                        E-mail: dumouchd@butzel.com


                                          2
Case 2:19-cv-13429-PDB-DRG ECF No. 45 filed 01/28/20       PageID.1426   Page 3 of 3



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

GENERAL MOTORS, LLC;
GENERAL MOTORS CO.,

       Plaintiffs                                  No. 2:19-cv-13429
                                                   Hon. Paul D. Borman
v.

FCA US LLC/ FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS
IACOBELLI; JEROME DURDEN;
MICHAEL BROWN,

     Defendants.
__________________________________

        [PROPOSED] ORDER GRANTING PETITIONERS, DAVID
     DUMOUCHEL, DAMIEN DUMOUCHEL AND BUTZEL LONG P.C.’S
               MOTION TO WITHDRAW AS COUNSEL
              FOR DEFENDANT ALPHONS IACOBELLI

       This matter, having come before the Court on Petitioners, David DuMouchel,

Damien DuMouchel, and the law firm of Butzel Long (together “Petitioners”),

Motion to Withdraw as Counsel for Defendant Alphons Iacobelli (“Defendant”) and

the Court being otherwise fully advised in the premises:

       IT IS HEREBY ORDERED that Petitioners have withdrawn as counsel for

Defendant effective upon entry of this Order.

                                         _______________________
                                         Paul D. Borman
Dated: January __, 2020                  UNITED STATES DISTRICT JUDGE
